Title: To Thomas Jefferson from Guichard de Mareil, 18 February 1789
From: Mareil, Guichard de
To: Jefferson, Thomas



Monsieur
Place Dauphine No. 11.Paris 18 fevrier 1789.

Je suis en ce moment chargé de Deffendre au Parlement la validité des Dispositions testamentaires d’un Citoyen des états unis de l’amerique, décedé en france, il y a quelques années. La question devant se decider d’après les Loix du Pays dont il etait habitant et où tous ses biens sont situés, J’ose prendre la Liberté de m’adresser à vous, Monsieur, pour vous prier de vouloir bien m’instruire de vos Statuts sur cette matiere, ou m’indiquer du moins les Sources où je pourrais en puiser la Connoissance. J’ose esperer, par l’interet que Vous prenez tant aux habitans de votre nation qu’au maintien des loix qui doivent les gouverner, que vous vous ferez un vrai plaisir de me mettre à portèe d’en deffendre avec succès même dans nos Tribunaux les Droits et les prérogatives.
Je suis avec Respect Monsieur Votre tres humble et tres obeissant serviteur

Guichard de Mareilavocat au Parlement

